Citation Nr: 0530642	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected chronic anxiety 
reaction.

2.  Entitlement to service connection for aortic 
insufficiency, to include as secondary to service connected 
chronic anxiety reaction.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
hypertension and aortic insufficiency, both as secondary to 
the service-connected disability of chronic anxiety reaction.    

The issue of entitlement to secondary service connection for 
aortic insufficiency is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The relevant medical evidence shows that it is at least as 
likely as not that the veteran's hypertension was aggravated 
by his service-connected chronic anxiety reaction.    


CONCLUSION OF LAW

Hypertension is proximately due to or the result of a service 
connected disability.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.310(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for secondary service 
connection for hypertension.  Therefore, no further 
development is needed with regard to this claim.  

Factual Background

The veteran served on active duty in Korea from June 1968 to 
June 1971.  He began suffering from tension headaches during 
or shortly following his active duty service.  He was 
diagnosed, and subsequently service connected, with chronic 
anxiety disorder.

The veteran began suffering from hypertension in 
approximately 1980.  His family history is positive for 
hypertension.  The veteran's hypertension had been under fair 
control on low doses of lisinpril and felodipine.  

The claim came before the Board in January 2005, at which 
time the Board noted that the veteran's service connected 
chronic anxiety disorder was rated as 30 percent disabling.  
The Board further noted that there is medical evidence that 
reflects that the veteran's psychiatric disorder is 
manifested by "near continuous panic," excessive or 
inappropriate worrying, and autonomic symptoms that affect 
the portion of the nervous system concerned with regulation 
of the activity of cardiac muscle, smooth muscle and glands.  

Pursuant to the Board's referred, a medical opinion from the 
Veterans Health Administration (VHA) was obtained in March 
2005.  The physician noted that the etiological relationship 
of chronic anxiety or stress to the development of 
hypertension remains an area of debate, disagreement, and 
conflicting data.  While the veteran's hypertension is 
perfectly consistent with that of benign essential 
hypertension, it is well known that chronic stress or anxiety 
can increase activity of the sympathetic nervous system, and 
this could potentially influence cardiac and vascular 
function as well as several metabolic pathways potentially 
related to the cardiac disease.  The clinician opined that 
the veteran's hypertension is probably due to the interaction 
of a variety of factors, both inherited and acquired; and 
that although clearly identified factors such as dietary 
habits are almost certainly involved, it is reasonable to 
conclude that there is some evidence that psychological 
stressors also play a role.  The physician concluded by 
stating: "Although I personally remain extremely skeptical 
...I would have to reply that it is at least as likely as not 
that hypertension might be aggravated by chronic anxiety."  

The veteran submitted a June 2005 medical statement wherein 
K.P., M.D. opined that it was as likely as not that the 
veteran's hypertension was caused by his service connected 
chronic anxiety disorder.  

Laws and Regulations

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection is current in effect for a chronic anxiety 
reaction, which is rated as 30 percent disabling.  The 
veteran contends that his anxiety disorder has caused or 
aggravated his hypertension.  There is ample medical evidence 
to show that the veteran has a current diagnosis of 
hypertension.  The only competent evidence that addresses the 
contended causal relationship consists of a VHA opinion and a 
subsequently received private medical statement.  The latter 
evidence supports the claim, although it is of diminished 
probative value because it is conclusory in nature as it does 
not include a rationale, any indication that relevant 
evidence was considered or even any clinical findings.  

The VHA opinion, on the other hand, is thorough.  The 
physician, noting that the veteran's hypertension is probably 
due to the interaction of a variety of factors, both 
inherited and acquired, concluded that "it is at least as 
likely as not that [the veteran's] hypertension might be 
aggravated by chronic anxiety."  (Emphasis added.)  The 
insertion of the word might obviously makes the opinion 
rather speculative in nature.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and 
unsupported medical opinions carry negligible probative 
weight).  However, the rationale provided tends to support 
the claim that the nature of the veteran's anxiety disorder 
is such that it aggravated his hypertension.  The Board 
specifically notes that the physician observed that, in 
reviewing the record, the medical evidence reflects that the 
veteran's psychiatric disorder is manifested by "near 
continuous panic," excessive or inappropriate worrying, and 
autonomic symptoms that affect the portion of the nervous 
system concerned with regulation of the activity of cardiac 
muscle, smooth muscle and glands.  Thus the opinion read as a 
whole, in the Board's judgment, is competent evidence that 
supports the claim for secondary service connection for 
hypertension.  

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise in showing that the veteran's 
hypertension was aggravated by his service-connected chronic 
anxiety disorder.  Accordingly, secondary service connection 
for hypertension is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for hypertension as 
secondary to a service- connected anxiety disorder is 
granted.


REMAND

With respect to the veteran's claim of service connection for 
aortic insufficiency, to include as secondary to service 
connected chronic anxiety reaction, the Board notes that the 
VHA opinion noted above was that it is "highly unlikely" 
that the veteran's aortic regurgitation was caused or 
aggravated by chronic anxiety reaction. 

However, as the result of the Board's decision above, service 
connected is now in effect for hypertension, which raises the 
claim for service connection for aortic insufficiency 
secondary to hypertension.  This matter is clearly 
intertwined with the secondary service connection claim that 
remains on appeal and must be considered by the RO prior to 
Board review.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi,  Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Moreover, in the Board's 
judgment an opinion is warranted addressing the raised 
secondary service connection issue.  38 U.S.C.A. § 5103A(D); 
38 C.F.R. § 3.159(c)(4). 



Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for 
aortic insufficiency secondary to chronic 
anxiety reaction and hypertension, of the 
impact of the notification requirements 
on the claim.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The RO should then refer the claims 
file to a VA cardiologist for an opinion 
addressing the issue of whether the 
veteran's aortic insufficiency was caused 
or aggravated by his service-connected 
chronic anxiety reaction or hypertension.  
Following a review of all of the relevant 
evidence in the claims file, to include 
the March 2005 VHA opinion and a June 
2005 private medical statement, the 
cardiologist is asked to opine whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
veteran's aortic insufficiency was caused 
or aggravated by his chronic anxiety 
reaction and/or hypertension.  Any 
clinical or diagnostic studies deemed 
necessary to provide this opinion should 
be scheduled through the RO.  

The cardiologist is also requested to 
provide a rationale for any opinion 
expressed. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  The RO should then adjudicate the 
veteran's claim for service connection 
for aortic insufficiency secondary to 
chronic anxiety reaction and 
hypertension, with consideration of all 
of the evidence obtained since the 
issuance of a supplemental statement of 
the case in February 2004.

5.  If the RO's decision is adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, which must contain 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the February 2004 Supplemental Statement 
of the Case.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


